According to the testimony of C.W. Woodruff, the appellant came to the home of the witness while Peter Woodruff, the witness' brother, was present. A transaction there took place between the appellant and Peter Woodruff in which the appellant passed a bottle to Peter Woodruff and received a dollar from him. It was a quart bottle half full of a white liquid. The bottle remained setting by the bed of Peter Woodruff until the following morning, when the witness saw Peter Woodruff pour some of the contents of the bottle into a glass, put sugar in it, and mix it with water. The witness did not see Peter Woodruff drink it. His attention was engaged in getting breakfast. A few minutes after the mixture was made, the witness saw the empty glass. The bottle remained at the home of the witness for several days and was then sent to his brother.
Peter Woodruff, an aged man, testified that while he and the appellant were riding together in a buggy the appellant asked the witness if he wanted some whisky, to which the witness replied that he did want some good whisky but not white bootleg whisky. Upon the appellant's statement that he had some good whisky, the witness requested that a quart be brought to him. On the same evening, while the witness was at the home of his brother, C.W. Woodruff, the appellant brought a bottle containing about a pint of liquid for which the witness paid a dollar, the price named by the appellant. The witness, Peter Woodruff, was asked how many toddies he had made, to which he replied:
"I don't remember making any, but my brother said I did. I cannot say whether I did or not, I might have done it and I might not. When I bought that stuff in the bottle, I bought it for whisky because I wanted some."
The witness said he thought it was whisky that he got because the appellant told him on the way from Atlanta that he could get some whisky, and when it was brought, he paid a dollar for it. The witness smelled the contents of the bottle, and it smelled like sorry whisky. He said: *Page 332 
"I never did drink any of it. I say it smelled like sorry whisky, but I don't know what it was."
The sufficiency of this evidence to prove that the article was intoxicating liquor is called in question. It seems that the appellant proposed to sell whisky; that he promised to deliver whisky; that he did deliver a bottle containing a pint of liquid, for which he charged and was paid a dollar. The circumstances are sufficient to show that the purchaser made a toddy from the liquid; that he drank it, and that the liquid smelled like whisky.
The uncontroverted evidence shows circumstantially the admission of the accused that the article sold by him was whisky. The evidence on the subject, testified by the other facts leading to the conclusion that it was whisky, impresses us as being sufficient to support the verdict.
The courts take judicial knowledge of the fact that whisky is intoxicating liquor. The facts proved are sufficient to support the finding of the jury that the article sold was whisky. It was not necessary to prove the alcoholic content. Shaneyfelt v. State, 8 Ala. App. 370. In the absence of any explanatory testimony, it was enough to prove that the article sold was whisky.
The motion for rehearing is overruled.
Overruled.